
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6



BANK RHODE ISLAND

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

As Amended and Restated


--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
  Page

--------------------------------------------------------------------------------


ARTICLE I—Introduction
 
1
ARTICLE II—Definitions
 
2
ARTICLE III—Participation and Vesting
 
3
ARTICLE IV—Source of Benefit Payment
 
4
ARTICLE V—Retirement Benefits
 
5
ARTICLE VI—Change of Control
 
6
ARTICLE VII—Administration
 
7
ARTICLE VIII—Amendment and Termination
 
8
ARTICLE IX—Miscellaneous
 
9
Schedule A
 
11
Schedule B
 
12
Schedule C
 
14
Schedule D
 
15

Exhibit A—Trust Agreement


--------------------------------------------------------------------------------






ARTICLE I. INTRODUCTION


        1.1    Purpose of Plan.    The purpose of this Plan is to promote
loyalty, to attract new employees and to encourage employees to make and
continue careers with the Bank and its subsidiaries by supplementing their
retirement benefits, thereby giving them assurance of retirement security and
promoting their continued loyalty to the Bank.

        1.2    Status.    The Plan is intended to be a plan that is unfunded and
is maintained by the Bank primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974 (ERISA), and shall be interpreted and
administered accordingly.

        1.3    Authorization.    The Plan was approved by the Board of Directors
on January 26, 1999.

        1.4    Restatement.    This plan document is a restatement of the
original plan and Amendments numbered 1–8.

1

--------------------------------------------------------------------------------




ARTICLE II. DEFINITIONS


        The following terms have the following meanings:

        2.1    "Administrator" means the person designated by the Board to
administer the Plan pursuant to Article VII.    

        2.2    "Board" means the Board of Directors of the Bank or the
Compensation Committee or other committee of the Board duly appointed to
administer the Plan and having such powers as shall be specified by the
Board.    

        2.3    "Change of Control" is defined in Schedule A.    

        2.4    "Bank" means Bank Rhode Island, a Rhode Island banking
corporation.    

        2.5    "Effective Date" means January 1, 1999.    

        2.6    "Employee" means an individual employed by the Bank.    

        2.7    "Normal Retirement Age" means age 65.    

        2.8    "Normal Retirement Benefit" means the benefit referred to in
Section 5.1 hereof.    

        2.9    "Normal Retirement Date" means the first day of the month
coinciding with or next following the Participant's sixty-fifth birthday.    

        2.10    "Participant" means any Employee selected to participate in the
Plan in accordance with Section 3.1.    

        2.11    "Plan" means this Supplemental Executive Retirement Plan as set
forth herein and in all subsequent amendments hereto.    

        2.12    "Years of Service" means the period of an Employee's employment
with the Bank and its predecessor, EFC, Inc., measured from the Employee's
employment commencement date to the date the Employee quits or is discharged for
any reason.    

        2.13    "Applicable Benefit Amounts", with respect to a Participant, is
defined in Schedule B or C, as the case may be.    

        2.14    "Average Compensation" means a Participant's average annual
Eligible Compensation from the Bank during the three consecutive calendar years
as an Employee in which such compensation was greatest. For this purpose,
"Eligible Compensation" shall mean: (i) the Participant's base salary including
any salary reductions made on behalf of the Participant under any cafeteria,
flexible benefits, or 401(k) plan sponsored by the Bank which are excluded from
gross income under Sections 125 or 402(e) (3) of the Internal Revenue Code, and
(ii) any amount deferred by the Participant on an elective basis under any other
non-qualified deferred compensation plan of the Bank.    

        2.15    "401K Plan Benefit" means the annual payment calculated by
converting that portion of the Participant's Bank Rhode Island 401K Plan Account
Balance that is attributable to the Bank's matching and profit-sharing
contributions to an annuity, payable for the life of the Participant only, using
factors set forth in Schedule D.    

        2.16    "Primary Social Security Benefit" means the annual amount of old
age insurance benefits payable to a Participant at his or her Normal Retirement
Date computed under the Social Security Act in effect on the date as of which
such computation is made.    

2

--------------------------------------------------------------------------------




ARTICLE III. PARTICIPATION AND VESTING


        3.1    Selection of Participants.    The Board will select from time to
time those Employees who will be Participants in the Plan and the Applicable
Benefit Amount. The Employees set forth in the attached Schedules B and C will
become Participants on the Effective Date. If and when additional Participants
are named by the Board, they will be added to the appropriate Schedule and will
become Participants at that time.

        3.2    Vesting.    

        (a)    Except as provided in paragraph (b) and in Sections 6 and 9.3, a
Participant will be vested and entitled to receive benefits under this Plan only
if he or she is (i) an Employee listed on Schedule B, or (ii) an Employee listed
on Schedule C who has accumulated 5 Years of Service. A Participant who ceases
to be an Employee without becoming vested will forfeit all rights under the
Plan.

        (b)    A Participant who ceases to be an Employee because of death
before satisfying the requirements of paragraph (a) shall become vested
immediately and entitled to receive benefits subject to the other provisions of
the Plan.

3

--------------------------------------------------------------------------------




ARTICLE IV. SOURCE OF BENEFIT PAYMENTS


        4.1    Obligations of the Bank.    The Bank will establish on its books
liabilities for obligations to pay benefits under the Plan. With respect to all
benefits payable under the Plan, each Participant (or other person entitled to
receive benefits with respect to a Participant) will be an unsecured general
creditor of the Bank.

        4.2    No Funding Required.    Except as otherwise provided in
Article VI, the Bank may, but shall not be required to, establish a trust of
which it is treated as the owner under Subpart E of Subchapter J, Chapter 1 of
the Internal Revenue Code of 1986, as amended (a "rabbi trust"). The Bank may
from time to time deposit funds with the trustee to provide a sound long-term
funding program.

        4.3    No Claim to Specific Assets.    Nothing in the Plan will be
construed to give any individual rights to any specific assets of the Bank,
person or entity.

4

--------------------------------------------------------------------------------




ARTICLE V. RETIREMENT BENEFITS


        5.1    Normal Retirement Benefit.    

        (a)    Subject to Section 5.2, the Normal Retirement Benefit payable
under the Plan to a Participant will be a monthly benefit equal to one-twelfth
of (i) the Applicable Benefit Amount. For this purpose, the Applicable Benefit
Amount for a Participant is listed on Schedule B or Schedule C as the case may
be.

        (b)    The Participant's Normal Retirement Benefit will commence at his
or her Normal Retirement Date (or such later date on which the Participant
actually retires) and continue for his or her lifetime.

        (c)    The benefit with respect to a Participant who ceases to be an
Employee for any reason other than retirement at Normal Retirement Date may not
commence prior to his or her Normal Retirement Date and the Applicable Benefit
Amount shall be adjusted for such early termination pursuant to the provisions
of Schedule B and C.

        (d)    In the event that a distribution is made to a Key Employee (as
defined in Section 416(i) of the Code), other than by reason of death, such
distribution shall not be made before a date that is six months following a
separation of service.

        5.2    Death Benefits.    Except as otherwise provided in this
paragraph, no death benefits will be payable to anyone following the death of
the Participant.

        (a)    Post Retirement.    If a Participant for whom retirement benefits
have commenced under this Plan dies, there shall be a death benefit payable
under this Plan equal to the unpaid portion of the Participant's Applicable
Benefit Amount set forth in Schedule B or Schedule C, as the case may be, that
can be provided by the amount the Bank has accrued on its books as a liability
for the Participant's benefit under this Plan as of the date of the
Participant's death, minus the amount of the death benefit, if any, that is
payable under any death benefit or insurance arrangement that specifically
references this Plan (but not less than zero).

        (b)    Pre-Retirement.    If a Participant with a vested benefit for
whom retirement benefits have not commenced dies, there shall be a death benefit
payable under this Plan equal to the portion of the Participant's Applicable
Benefit Amount set forth in Schedule B or Schedule C, as the case may be, that
can be provided by the amount the Bank has accrued on its books as a liability
for the Participant's benefit under this Plan as of the date of the
Participant's death, minus the amount of the death benefit, if any, that is
payable under any death benefit or insurance arrangement that specifically
references this Plan (but not less than zero).

        (c)    Beneficiary.    Any death benefit that is payable under this Plan
shall be paid to the beneficiary or beneficiaries designated in writing from
time to time in a manner acceptable to the Administrator. If no designation has
been made or if all designated beneficiaries are dead, payment shall be made to
the following persons in the following priority: to the Participant's surviving
spouse, if any; but if none to the Participant's surviving children in equal
shares, if any; but if none payment shall be made to the estate of the
Participant.

5

--------------------------------------------------------------------------------




ARTICLE VI. CHANGE OF CONTROL


        6.1    Vesting of Benefits.    In the event of a "Change of Control", a
Participant shall, notwithstanding any other provision of the Plan, immediately
become fully vested in the greater of: (i) his retirement benefits as described
in Section 5.1, or (ii) the Change of Control Benefit Amount set forth in
Schedule B or C.

        6.2    Funding of Benefit.    In the event of a Change of Control, the
Bank shall immediately establish a rabbi trust with a third party financial
institution with a net worth of at least $100 million (unless all Plan
Participants entitled to benefits and all surviving spouses receiving benefits
under the Plan consent in writing to the appointment of another trustee),
substantially in the form attached hereto as Exhibit A and shall deposit funds
with the trustee of the trust equal to the difference between the then present
value of all accrued benefits provided under the Plan (computed on the basis of
the actuarial assumptions stated in Schedule D hereto and taking into account
the benefits that become vested or payable in the event of a Change of Control)
and the then fair market value of the assets of the trust (if any) and shall
thereafter make annual additional deposits with the trustee to reflect increases
in the accrued benefits. If the principal of the trust, and any earnings
thereon, are not sufficient to make payment of the benefits provided for under
this Plan, the Bank shall make the balance of each such payment as it falls due.

        6.3    Excise Tax Equalization Payment.    In the event that (through
acceleration of vesting of benefits pursuant to Section 6.1 or otherwise) the
Participant becomes entitled to receive a payment under Section 6 ("Change of
Control Payment") that will be subject to the tax (the "Excise Tax") imposed by
Section 4999 of the Internal Revenue Code (or any similar tax that may hereafter
be imposed), then the Bank shall pay to Participant in cash an additional amount
(the "Gross-Up Payment) such that the net amount retained by Participant after
deduction of any Excise Tax upon the Change of Control Payment and any Federal,
state and local income tax and excise tax upon the Gross-Up Payment provided for
by this Section 6.3 (including FICA and FUTA), shall be equal to the Change of
Control Payment. In the event the Participant makes an election pursuant to the
regulations under Section 280G of the Code (or any similar provision) (the
"Acceleration Election") to accelerate the payment of any Excise Tax due with
respect to a Change of Control Payment which, pursuant to the terms of the Plan,
will be paid subsequent to the year in which the Change of Control occurs such
Gross-Up Payment shall be made by the Bank to the Participant within thirty
(30) days from the later of (i) the Change of Control that triggers the payment
obligation and (ii) the date on which the Participant notifies the Bank in
writing of the Participant's Acceleration Election. In the event the Participant
does not make an Acceleration Election, such Gross-Up Payment(s) shall be made
concurrent with the payment of any retirement benefit under the Plan which is
treated as a Change of Control Payment. All Gross-Up Payments payable to the
Participant shall be subject to all required and customary deductions by the
Bank and the Participant acknowledges that if the Participant is an employee of
the Bank at the time a Gross-Up Payment is made, all or subsequently all of the
Gross-Up Payment shall be withheld and remitted to Federal and/or state tax
authorities on behalf of the Participant. For the purpose of this Section 6.3,
all defined terms shall be given the meanings provided herein.

6

--------------------------------------------------------------------------------




ARTICLE VII. ADMINISTRATION


        7.1    Appointment of Administrator.    The Plan will be administered by
the person designated by the Board to administer the Plan (the "Administrator"),
but the Board will have full discretionary authority to interpret the provisions
of the Plan and decide all questions and settle all disputes that may arise in
connection with the Plan. The Board may establish its own operative and
administrative rules and procedures in connection with the Plan, provided such
procedures are consistent with the requirements of Section 503 of ERISA and the
regulations thereunder. All interpretations, decisions and determinations made
by the Board will be binding on all persons concerned.

        7.2    Delegation.    The Board in its sole discretion may delegate
certain of its duties and responsibilities to the Administrator or to an
appropriate Employee or Employees. For purposes of the Plan, any action taken by
the Administrator or a delegee Employee pursuant to such delegation will be
considered to have been taken by the Board. The Bank agrees to indemnify and to
defend to the fullest possible extent permitted by law any delegee of the Board
(including any person who formerly served as a delegee) against all liabilities,
damages, costs and expenses (including attorneys' fees and amounts paid in
settlement of any claims approved by the Bank) occasioned by any act or omission
to act in connection with the Plan, if such act or omission is in good faith.

        7.3    Expenses.    All expenses incurred in the creation or
administration of this Plan shall be paid by the Bank.

7

--------------------------------------------------------------------------------




ARTICLE VIII. AMENDMENT OR TERMINATION OF PLAN


        The Bank hopes and expects to continue the Plan in effect, but the Board
necessarily reserves the right to amend the Plan at any time, and from time to
time, or to terminate the Plan, provided that such amendment or termination
shall not reduce the vested benefit of any Participant or amend Section 6.1 or
6.2 without the consent of all Participants who have vested benefits under the
Plan. Any amendment or termination shall be stated in an instrument in writing
and signed by a duly authorized representative of the Board.

8

--------------------------------------------------------------------------------




ARTICLE IX. MISCELLANEOUS


        9.1    No Assignment or Alienation.    None of the benefits, payments,
proceeds or claims of any person under this Plan shall be subject to any claim
of any creditor, spouse or former spouse of the person or to attachment or
garnishment or other legal process by any such creditor, Spouse or former
Spouse; nor shall any person have any right to alienate, anticipate, commute,
pledge, encumber or assign any of the benefits, payments or proceeds which he or
she may expect to receive, contingently or otherwise, under the Plan.

        9.2    Limitation of Rights.    Neither the establishment of the Plan,
nor any amendment thereof, nor the payment of any benefits will be construed as
giving any individual any legal or equitable right against the Bank, except for
those rights explicitly provided for in the Plan.

        9.3    Forfeiture of Benefits.    A Participant shall forfeit all rights
or benefits remaining to him or her under the Plan if such Participant's
employment is terminated on account of, or such Participant is convicted of, or
confesses to, or permits a plea of nolo contendere to be entered with respect
to, a criminal act of fraud, misappropriation, embezzlement, or the like, which
is a felony and involves property of the Bank.

        9.4    Governing Law.    The Plan will be construed, administered, and
governed under the laws of the State of Rhode Island, to the extent not
preempted by federal law.

        9.5    Severability.    If any provision of this Plan is held by a court
of competent jurisdiction to be invalid or unenforceable, the remaining
provisions shall continue to be fully effective.

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Bank has caused this Plan to be executed by
their duly authorized officers this 18th day of December, 2007.

    BANK RHODE ISLAND
 
 
By:
/s/  JOHN R. BERGER      

--------------------------------------------------------------------------------

Compensation Committee
Chairman

10

--------------------------------------------------------------------------------






SCHEDULE A


        (A) Change in Control. For purposes of this Plan, a "Change in Control"
shall be deemed to have occurred if and when:

        (1) a Takeover Transaction is effectuated; or (2) Bancorp Rhode
Island, Inc. (the "Company") commences substantive negotiations with a third
party with respect to a Takeover Transaction if within twelve (12) months of the
commencement of such negotiations, enters into a definitive agreement with
respect to a Takeover Transaction with any party with which negotiations were
originally commenced; or (3) any election of directors of the Company occurs
(whether by the directors then in office or by the shareholders at a meeting or
by written consent) where a majority of the directors in office following such
election are individuals who were not nominated by a vote of two-thirds of the
members of the board of directors immediately preceding such election; or
(4) either of the Company or the Bank effectuates a complete liquidation.

        (B) Takeover Transaction. A "Takeover Transaction" shall mean:

        (1) The acquisition of voting securities of the Company by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act")), other
than by the Company or its subsidiaries or any employee benefit plan (or related
trust) of the Company or its subsidiaries, which theretofore did not
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) securities representing 30% or more of the voting power of all
outstanding shares of voting securities of the Company, if such acquisition
results in such individual, entity or group owning securities representing more
than 30% of the voting power of all outstanding voting securities of the
Company; provided, that any acquisition by a corporation with respect to which,
following such acquisition, more than 50% of the then outstanding shares of
voting securities of such corporation, is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the voting securities of the Company outstanding
immediately prior to such acquisition in substantially the same proportion as
their ownership, immediately prior to such acquisition, of the outstanding
voting securities of the Company, shall not constitute a Change in Control; or

        (2) The issuance of additional shares of common stock of the Company or
the Bank, as applicable, in a single transaction or a series of related
transactions if the individuals and entities who were the beneficial owners of
the outstanding voting securities of the Company or the Bank, as applicable,
immediately prior to such issuance do not, following such issuance, beneficially
own, directly or indirectly, securities representing more than 50% of the voting
power of all then outstanding voting securities of the Company or the Bank, as
applicable; or

        (3) Consummation by the Company or the Bank of (a) a reorganization,
merger or consolidation, in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the voting securities of such entity immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, securities
representing more than 50% of the voting power of then outstanding voting
securities of the corporation resulting from such a reorganization, merger or
consolidation, or (b) the sale, exchange or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company (on a consolidated basis) or the Bank to a party which
is not controlled by or under common control with such entity, or (c) the sale
by the Company in one transaction or in a series of related transactions of
voting securities of the Bank such that following such transaction or
transactions the Company no longer beneficially owns, directly or indirectly,
securities representing more than 50% of the voting power of the then
outstanding voting securities of the Bank.

        For purposes of this Section (B), "voting power" means ordinary voting
power for the election of directors.

11

--------------------------------------------------------------------------------




SCHEDULE B


Participants:


--------------------------------------------------------------------------------

  Applicable Benefit Amount and Vesting

--------------------------------------------------------------------------------

Merrill W. Sherman   70% of the Participant's Average Compensation, minus:
(i) fifty percent (50%) of the Participant's Primary Social Security Amount and
(ii) the 401K Plan Benefit. Except as provided under Sections 3.2 (b) and 6.1,
the Benefit Amount in excess of $250,000 shall be vested as follows: 20% on
November 1, 2005, 40% on November 1, 2006, 60% on November 1, 2007, 80% on
November 1, 2008 and 100% on November 1, 2009. $250,000 of the Applicable
Benefit amount shall be fully vested.
Linda Haber-Simmons
 
$50,000 (the "Base Benefit Amount") plus the Increased Benefit Amount, which
shall be equal to 70% of the Participant's Average Compensation, minus: (i) the
vested portion of the Base Benefit Amount, (ii) fifty percent (50%) of the
Participant's Primary Social Security Amount and (iii) the 401K Plan Benefit
(the "Increased Benefit Amount", and together with the Base Benefit Amount (if
any) the "Benefit Amount"). Except as provided under Sections 3.2(b) and 6.1,
the Base Benefit Amount shall be vested as follows: 20% on November 1, 2009, 40%
on November 1, 2010, 60% on November 1, 2011, 80% on November 1, 2012 and 100%
on November 1, 2013 and the Increased Benefit Amount shall be vested as follows:
20% on August 1, 2010, 40% on August 1, 2011, 60% on August 1, 2012, 80% on
August 1, 2013 and 100% on August 1, 2014.
James V. DeRentis
 
70% of the Participant's Average Compensation, minus: (I) fifty percent (50%) of
the Participant's Primary Social Security Amount and (iii) the 401K Plan
Benefit. Except as provided under Sections 3.2 (b) and 6.1, the Benefit Amount
in excess of $35,000 shall be vested as follows: 20% on November 1, 2008, 40% on
November 1, 2009, 60% on November 1, 2010, 80% on November 1, 2011 and 100% on
November 1, 2012. $35,000 of the Applicable Benefit Amount shall be fully vested
after five Years of Service.
Mark Meiklejohn
 
$25,000. Except as provided under Sections 3.2(b) and 6.1, the Benefit Amount
shall bevested as follows: 20% on November 1, 2011; 20% on November 1, 2012; 20%
on November 1, 2013, 20% on 2014 and 20% on 2015.

        Adjustment for Early Termination under Section 5.1(c):    The Applicable
Benefit Amount with respect to a Participant who ceases to be an Employee for
any reason prior to the Normal Retirement Date shall be that portion of the
Participant's Applicable Benefit Amount set forth above that can be provided by
the amount the Bank has accrued on its books as a liability for the
Participant's benefit as of the date of the Participant's early termination
multiplied by the vested percentage as of such date of termination.

12

--------------------------------------------------------------------------------



Change of Control Benefit Amount:

Participants:


--------------------------------------------------------------------------------

  Benefit Amount

--------------------------------------------------------------------------------

Merrill W. Sherman   $ 381,034 Linda Haber-Simmons   $ 212,441 James V. DeRentis
  $ 225,850 Mark Meiklejohn   $ 25,000

13

--------------------------------------------------------------------------------




SCHEDULE C


Participants:


--------------------------------------------------------------------------------

  Applicable Benefit Amount

--------------------------------------------------------------------------------

Albert R. Rietheimer   $ 50,000 Donald C. McQueen   $ 50,000

14

--------------------------------------------------------------------------------




SCHEDULE D


        Actuarial Assumptions:

 
   
Mortality:   Blended GAM-1983 Interest:   6.75%

15

--------------------------------------------------------------------------------






EXHIBIT A



BANK RHODE ISLAND

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

TRUST AGREEMENT


--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE


--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

ARTICLE I       Establishment of Trust   A-2 ARTICLE II       Payments to Plan
Participants   A-3 ARTICLE III       Trustee Responsibility Regarding Payments
to Trust Beneficiary When Bank Is Insolvent   A-4 ARTICLE IV       Duties and
Powers of the Trustee   A-5 ARTICLE V       Disposition of Income   A-7 ARTICLE
VI       Limitation of the Trustee's Liability   A-8 ARTICLE VII       Expenses
and Compensation   A-9 ARTICLE VIII       Substitution and Succession of the
Trustee   A-10 ARTICLE IX       Accounting Provisions   A-11 ARTICLE X      
Amendment and Termination   A-12 ARTICLE XI       Successor Bank   A-13 ARTICLE
XII       Construction and Payment   A-14 ARTICLE XIII       Miscellaneous  
A-15

--------------------------------------------------------------------------------






TRUST AGREEMENT


        This Agreement is made by and between Bank Rhode Island (hereinafter the
"Bank"), and [                                    ] as Trustee(s) (hereinafter
referred to as the "Trustee").


W I T N E S S E T H:


        WHEREAS, the Bank has established the Bank Rhode Island Supplemental
Executive Retirement Plan (the "Plan") for certain of its employees; and

        WHEREAS, the Bank wishes to establish a trust ("Trust") and to
contribute to the Trust assets that shall be held therein, subject to the claims
of the Bank's creditors in the event of the Bank's insolvency, as herein
defined, for the benefit of Plan Participants (as defined in Section 2.13 of the
Plan) and their surviving spouses in such manner and at such times as specified
in the Plan; and

        WHEREAS, it is the intention of the parties that this Trust shall
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded Plan maintained for the purpose of providing deferred
compensation for a select group of management or highly-compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974
("ERISA"); and

        WHEREAS, the Trustee has consented to act as trustee of the trust fund
and to hold and distribute the assets transferred to the trustee and accumulated
in respect of the Plan on the terms and conditions hereinafter set forth.

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants hereinafter set forth, the Bank and the Trustee hereby agree as
set forth below.

A-1

--------------------------------------------------------------------------------




ARTICLE I

Establishment of Trust


        1.1 The Trust Fund shall consist of such sums of money or other
property, in a form acceptable to the Trustee, as shall from time to time be
paid or delivered to the Trustee pursuant to the Plan which, together with all
earnings, profits, increments and accruals thereon, without distinction between
principal and income, shall constitute the Trust Fund hereby created and
established. The Trust Fund shall be held, administered and disposed of by the
Trustee as provided in this Trust Agreement. The Trust hereby established shall
be irrevocable.

        1.2 The Trust is intended to be a grantor trust, of which the Bank is
the grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.

        1.3 The Trust Fund shall be held separate and apart from other funds of
the Bank and shall be used exclusively for the uses and purposes of Plan
Participants and general creditors as herein set forth. Plan Participants and
their beneficiaries shall have no preferred claim on, or any beneficial
ownership interest in, any assets of the Trust. Any rights created under the
Plan and this Trust Agreement shall be mere unsecured contractual rights of Plan
Participants and their beneficiaries against the Bank. Any assets held by the
Trust will be subject to the claims of the Bank's general creditors under
federal and state law in the event of insolvency, as defined in Article III
herein.

        1.4 Except as provided below or in Article III hereof, the Bank shall
have no right or power to direct the Trustee to return to the Bank or to divert
to others any of the Trust assets before all payment of benefits have been made
to Plan Participants and their beneficiaries pursuant to the terms of the Plan.

A-2

--------------------------------------------------------------------------------




ARTICLE II

Payments to Plan Participants


        2.1 The Bank shall designate an Administrator ("Administrator") in
accordance with the Plan and the Administrator shall deliver to the Trustee, at
least annually, a schedule ("the Payment Schedule") that indicates the amounts
payable in respect of each Plan Participant who has ceased to be an employee of
the Bank and each surviving spouse, that provides a formula or other
instructions acceptable to the Trustee for determining the amounts so payable,
the form in which such amount is to be paid (as provided for or available under
the Plan), and the time of commencement for payment of such amounts. Except as
otherwise provided herein, the Trustee shall make payments to the Plan
Participants and their beneficiaries in accordance with such Payment Schedule.
The Trustee shall make provisions for the reporting and withholding of any
federal, state or local taxes that may be required to be withheld with respect
to the payment of benefits pursuant to the terms of the Plan and shall pay
amounts withheld to the appropriate taxing authorities or determine that such
amounts have been reported, withheld and paid by the Bank. The Administrator
shall provide the Trustee with all information necessary to make such tax
withholding provisions and the Trustee shall be entitled to rely on such
information. The Bank shall be responsible for the remittance to the appropriate
tax authorities of its share of any applicable employment taxes, as
distinguished from those employment taxes required to be withheld from the
benefits due Plan Participants and their beneficiaries.

        2.2 The entitlement of a Plan Participant or his or her beneficiary to
benefits under the Plan shall be determined by the Bank and/or the Administrator
as provided for in the Plan and any claim for such benefits shall be considered
and reviewed by the Administrator under the procedures set out in the Plan.

        2.3 The Bank may make payment of benefits directly to Plan Participants
or their beneficiaries as they become due under the terms of the Plan. The Bank
shall notify the Trustee of its decision to make payment of benefits directly
prior to the time amounts are payable to Plan Participants or their
beneficiaries. In addition, if the principal of the Trust, and any earnings
thereon, are not sufficient to make payments of benefits in accordance with the
terms of the Plan, the Bank shall make the balance of each such payment as it
falls due. Trustee shall notify the Bank where principal and earnings are not
sufficient to cover payments required by the Payment Schedule under
paragraph 2.1 hereof.

A-3

--------------------------------------------------------------------------------




ARTICLE III

Trustee Responsibility Regarding Payments to Trust Beneficiary
When Bank Is Insolvent


        3.1 The Trustee shall cease payment of benefits to Plan Participants and
their beneficiaries if the Bank is Insolvent. The Bank shall be considered
"Insolvent" for purposes of this Trust Agreement if (i) the Bank is unable to
pay its debts as they become due, or (ii) the Bank is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code or under state
court receivership law.

        3.2 At all times during the continuance of this Trust as provided in
paragraph 1.3 hereof, the principal and income of the Trust shall be subject to
claims of general creditors of the Bank under federal and state law as set forth
below:

        3.2.1 The Board of Directors and the Chief Executive Officer of the Bank
shall have the duty to inform the Trustee in writing of the Bank's Insolvency.
If a person claiming to be a creditor of the Bank alleges in writing to the
Trustee that the Bank has become Insolvent, the Trustee shall determine whether
the Bank is Insolvent and, pending such determination, the Trustee shall
discontinue payment of benefits to Plan Participants or their beneficiaries.

        3.2.2 Unless the Trustee has actual knowledge of the Bank's Insolvency,
or has received notice from the Bank or a person claiming to be a creditor
alleging that the Bank is Insolvent, the Trustee shall have no duty to inquire
whether the Bank is Insolvent. The Trustee may in all events rely on such
evidence concerning the Bank's solvency as may be furnished to the Trustee by
the Bank and that provides the Trustee with a reasonable basis for making a
determination concerning the Bank's solvency.

        3.2.3 If at any time the Trustee has determined that the Bank is
Insolvent, the Trustee shall discontinue payments to Plan Participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of the
Bank's general creditors. While so holding such assets, the Trustee shall make
payments to such creditors if the Bank shall so direct or, if the Bank is
subject to a pending proceeding as a debtor under the United States Bankruptcy
code or state receivership law, as a court of competent jurisdiction shall
direct. Nothing in this Trust Agreement shall in any way diminish any rights of
Plan Participants or their beneficiaries to pursue their rights as general
creditors of the Bank with respect to benefits due under the Plan or otherwise.

        3.2.4 The Trustee shall resume the payment of benefits to Plan
Participants or their beneficiaries in accordance with Article II of this Trust
Agreement only after the Trustee has determined that the Bank is not Insolvent
(or is no longer Insolvent).

        3.3 If the Trustee discontinues the payment of benefits from the Trust
pursuant to paragraph 3.2 hereof and subsequently resumes such payments, the
first payment following such discontinuance shall include the aggregate amount
of all payments due to Plan Participants or their beneficiaries under the terms
of the Plan for the period of such discontinuance, less the aggregate amount of
any payments made to Plan Participants or their beneficiaries by the Bank in
lieu of the payments provided for hereunder during any such period of
discontinuance provided that there are sufficient assets.

A-4

--------------------------------------------------------------------------------




ARTICLE IV

Duties and Powers of the Trustee


        4.1 The Trustee shall act with the care, skill, prudence and diligence
under the circumstances then prevailing that a prudent person acting in like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims, provided, however, that the
Trustee shall incur no liability to any person for any action taken pursuant to
a direction, request or approval given by the Bank or the Administrator which is
contemplated by, and in conformity with, the terms of the Plan or this Trust and
is given in writing by the Bank or the Administrator. In the event of a dispute
between the Bank and a party, the Trustee may apply to a court of competent
jurisdiction to resolve the dispute.

        4.2 The Trustee shall invest and reinvest the Trust Fund, without
distinction between principal and income. In addition to the powers and
authority granted to the Trustee pursuant to state law, the provisions of ERISA
(to the extent applicable), and the common law, the Trustee shall have the power
and authority:

        4.2.1 To purchase or subscribe for and invest in any securities, but not
including any securities of the Bank or any affiliate of the Bank, or any
securities of the Trustee or any affiliate of the Trustee if the Trustee is a
corporation, and to retain any such securities in the Trust Fund. Without in any
way intending to limit the generality of the foregoing, the said term
"securities" shall be deemed to include common and preferred stocks, mortgages,
debentures, bonds, notes or other evidences of indebtedness, and other forms of
securities. All rights associated with assets of the Trust shall be exercised by
the Trustee or the person designated by the Trustee. The Trustee may invest and
reinvest all or a portion of the Trust Fund in shares of any open-ended
investment fund or Bank.

        4.2.2 To deal with all or any part of the Trust Fund; to acquire any
property by purchase, subscription, lease, or other means; to sell for cash or
on credit, convey, lease for long or short terms, or convert, redeem, or
exchange all or any part of the Trust Fund; to hold part of the Trust Fund
uninvested or in savings accounts or certificates of deposit including those
offered by the Trustee if the Trustee is a bank, or in money market funds
managed by the Trustee or an affiliate of the Trustee.

        4.2.3 To vote, or give proxies to vote, any stock or other security, and
to waive notice of meetings, to oppose, participate in, and consent to the
reorganization, merger, consolidation, or readjustment of the finances of any
enterprise, to pay assessments and expenses in connection therewith and to
deposit securities under deposit agreements.

        4.2.4 To register any investment held in the Trust in its own name or in
the name of its nominee, or to hold any investment in bearer form, but the books
and records of the Trustee shall at all times show that all such investments are
part of the Trust.

        4.2.5 To make, execute, acknowledge and deliver any and all documents,
deeds and conveyance, and any and all other instruments necessary or appropriate
to carry out the powers herein granted.

        4.2.6 To enforce by suit or otherwise, or to waive, its rights on behalf
of the Trust Fund, and to defend claims asserted against it or the Trust Fund;
to compromise, adjust and settle any and all claims against or in favor of it or
the Trust Fund.

        4.2.7 To renew, extend, or foreclose any mortgage or other security; to
bid on property in foreclosure; to take deeds in lieu of foreclosure, with or
without paying a consideration therefor.

        4.2.8 To employ agents, investment advisers, consultants and actuaries
necessary for the operation of the Trust and to request the advice and
assistance of counsel, including counsel for the Bank, or other counsel
designated by the Administrator or by the Trustee.

A-5

--------------------------------------------------------------------------------



        4.2.9 In the event that the Bank authorizes the transfer of all or a
portion of the assets of the Trust to an insurance company, to enter into and
execute on behalf of the Trust all such documents and instruments necessary or
appropriate to carry out such transfer.

        4.2.10 To do all such other acts, execute all such other instruments and
take such other proceedings and exercise all such other privileges and rights
with relation to any asset constituting a part of the Trust as are necessary to
carry out the purpose of the Trust, and no person dealing with the Trustee shall
be bound to see to the application of any money or property paid or delivered to
the Trustee or to inquire into the validity or propriety of any such
transaction.

        4.3 No persons dealing with the Trustee shall be under any obligation to
see to the proper application of any money paid or property delivered to the
Trustee or to inquire into the Trustee's authority as to any transaction.

        4.4 The Trustee may make any distribution required hereunder by mailing
its check for the specified amount, or delivering the specified property, to the
person to whom such distribution or payment is to be made, at such address as
may have been last furnished to the Trustee, or if no such address shall have
been furnished, to such person in care of the Bank, or to the Administrator or
(if so directed by the Administrator) by crediting the account of such person or
by transferring the funds to such person's account by bank or wire transfer.

A-6

--------------------------------------------------------------------------------




ARTICLE V

Disposition of Income


        During the term of this Trust, all income received, net of expenses and
taxes, shall be accumulated and reinvested.

A-7

--------------------------------------------------------------------------------




ARTICLE VI

Limitation of the Trustee's Liability


        6.1 The Trustee shall be accountable only for funds actually received by
it hereunder and shall have no duty or liability to determine that the amount of
the funds received by it comply with the provisions of the Plan. If the Bank has
established a contract with an insurance company to carry out the purposes of
the Plan, the Trustee shall not be liable for the acts or omissions of such
insurance company, or be under an obligation to invest or otherwise manage the
portion of the Trust Fund which is subject to the management of such insurance
company.

        6.2 Whenever the Trustee is required or authorized to take any action
hereunder pursuant to any written direction or notice of the Administrator or
the Bank, the Trustee, acting in accordance with such direction or notice, shall
not be responsible for the administration of such Plan or Trust, for the
correctness of any payments or disbursements from the Trust, or for any other
action taken by the Trustee in accordance with such written direction or notice.
Such direction or notice shall be sufficient protection to the Trustee if
contained in a writing signed by the Administrator or such other person
authorized to execute documents on behalf of the Administrator, in the case of
direction or notice required to be given by the Administrator; or by any officer
of the Bank, in the case of direction or notice required to be given by the
Bank, and the Trustee has actual knowledge that the payment or disbursement is
improper or incorrect.

        6.3 The Bank shall indemnify and hold harmless the Trustee from and
against any losses, costs, damages or expenses, including reasonable attorneys'
fees, which the Trustee may incur or pay out by reason of (i) the Trustee's
acting in accordance with the directions of the Bank or the Administrator or
failing to act in the absence of such directions; (ii) the Trustee's exercise
and performance of its powers and duties hereunder, unless the same are
determined to be due to the Trustee's negligence, bad faith or willful
misconduct; (iii) any (alleged or actual) action or inaction on the part of the
Bank or the Administrator, unless such losses, costs, damages, or expenses arise
out of the Trustee's negligence, bad faith, or willful misconduct; or (iv) the
failure of the Plan to be exempt from the requirements of Parts 2, 3 and 4 of
Title I of the Employee Retirement Income Security Act of 1974, as amended. In
addition, in the event that the Trustee undertakes or defends any litigation
(including but not limited to any audit, proceeding or any other administrative
action of any state, local or federal taxing authority) arising in connection
with the Trust Fund, the Bank agrees to indemnify the Trustee against the
Trustee's reasonable costs, expenses, and liabilities (including, without
limitation, reasonable attorneys' fees and expenses) relating thereto and to be
primarily liable for such payments. If the Bank does not pay such costs,
expenses, and liabilities described in this paragraph in a reasonably timely
manner, the Trustee may obtain payment from the Trust Fund.

A-8

--------------------------------------------------------------------------------




ARTICLE VII

Expenses and Compensation


        The Trustee, other than a trustee who is also an employee or officer of
the Bank, shall be paid such reasonable compensation as shall from time to time
be agreed upon by the Trustee and the Bank. All administrative expenses,
charges, taxes and assessments of the Trust Fund and Trustee's fees shall be the
obligation of the Bank.

        Any such fees may be paid from the Trust Fund, but the Bank shall
reimburse the Trust Fund for all such payments within seven (7) business days.

A-9

--------------------------------------------------------------------------------




ARTICLE VIII

Substitution and Succession of the Trustee


        8.1 The Trustee may resign at any time by giving written notice to the
Administrator. Such resignation shall become effective thirty (30) days
thereafter or upon the appointment of a successor Trustee, whichever occurs
first. In the event a successor Trustee is not appointed within thirty
(30) days, the Trustee may turn over the assets of the Trust to the
Administrator as successor Trustee. Except as provided below, the Administrator
may remove the Trustee by giving thirty (30) days written notice to the Trustee
of such intent to remove, and by then giving written notice of the appointment
of a successor Trustee. The removal shall become effective upon acknowledgment
of the receipt of the assets of the Trust by the successor Trustee. Each
successor Trustee under this Trust shall be appointed in writing by the
Administrator and shall accept the Trust in writing. Such successor Trustee
shall become vested with any estate, property, right, power and duty of the
predecessor Trustee hereunder with like effect, as if originally named Trustee.
No successor Trustee shall be liable for any act or failure of any predecessor
Trustee, and with the approval of the Administrator, a successor Trustee may
accept the account rendered and the property delivered to it by the predecessor
Trustee without in so doing incurring any liability or responsibility with
respect to acts of default, if any, of the predecessor Trustee.

        8.2 If the Trustee is a corporation, any corporation into which the
Trustee may merge or with which it may consolidate, or any corporation resulting
from any merger or consolidation to which the Trustee may be a party, shall be
the successor of the Trustee hereunder, without the execution or filing of any
additional instrument or the performance of any further act.

A-10

--------------------------------------------------------------------------------




ARTICLE IX

Accounting Provisions


        9.1 The Trustee shall keep accurate and detailed records of all
investments, receipts, disbursements, and all other transactions required to be
made in the administration of the Trust Fund.

        9.2 Within a reasonable time after the close of each fiscal year, or of
any termination of the duties of the Trustee hereunder, the Trustee shall
prepare and deliver to the Administrator an account of its acts and transactions
as Trustee during such fiscal year or during such period from the close of the
last fiscal year to the termination of the Trustee's duties, respectively,
including a statement of the then current value of the Trust Fund. Any such
account shall be deemed accepted and approved by the Administrator, and the
Trustee shall be relieved and discharged, as if such account had been settled
and allowed by a judgment or decree of a court of competent jurisdiction, unless
protested by written notice to the Trustee within sixty (60) days of receipt
thereof by the Administrator.

        9.3 The Trustee or the Administrator shall have the right to apply at
any time to a court of competent jurisdiction for judicial settlement of any
account of the Trustee not previously settled as herein provided or for the
determination of any question of construction or for instructions. In any such
action or proceeding it shall be necessary to join as parties only the Trustee
and the Administrator (although the Trustee may also join such other parties as
it may deem appropriate), and any judgment or decree entered therein shall be
conclusive.

A-11

--------------------------------------------------------------------------------




ARTICLE X

Amendment and Termination


        10.1 This Trust Agreement may be amended by a written instrument
executed by the Trustee and the Bank. Notwithstanding the foregoing, no such
amendment shall conflict with the terms of the Plan or shall make the Trust
revocable.

        10.2 The Trust shall not terminate until the date on which Plan
Participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan unless sooner revoked as hereinafter provided in this
paragraph. Upon the written approval of all Plan Participants and all
beneficiaries receiving benefits pursuant to the terms of the Plan, the Bank may
terminate this Trust prior to the time all benefit payments under the Plan have
been made. Upon termination of the Trust, any assets remaining in the Trust
shall be returned to the Bank.

A-12

--------------------------------------------------------------------------------




ARTICLE XI

Successor Bank


        Unless this Trust be sooner terminated, a successor to the business of
the Bank, by whatever form or manner resulting, which succeeds said Bank under
the Plan as therein provided shall, upon notice in writing from the
Administrator that all action required by the Plan to effect such succession has
been taken, also succeed to all the rights, powers and duties of such Bank
hereunder.

A-13

--------------------------------------------------------------------------------




ARTICLE XII

Construction and Payment


        12.1 The Trust shall be construed and administered according to the laws
of the jurisdiction in which the principal office of the Trustee is located. In
any question of interpretation or other matter of doubt, the Trustee may rely
upon the opinion of counsel for the Bank or Administrator or any other attorney
at law designated by the Bank with approval of the Trustee.

        12.2 No person having any present or future interest in the Trust shall
have any right to assign, transfer, encumber, commute or anticipate his payment
under this Trust and such payment shall not in any way be subject to any legal
process or levy of execution upon, or attachment or garnishment proceeding
against, the same for the payment of any claim against any person having an
interest hereunder, nor shall such payment be subject to the jurisdiction of any
family court, bankruptcy court or insolvency proceedings.

A-14

--------------------------------------------------------------------------------




ARTICLE XIII

Miscellaneous


        13.1 The titles to the Articles in this Trust Agreement are included for
convenience of reference only and are not to be used in interpreting this Trust
Agreement.

        13.2 Neither the gender nor the number (singular or plural) of any word
shall be construed to exclude another gender or number when a different gender
or number would be appropriate.

        13.3 This Trust Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which shall together
constitute only one Trust Agreement.

        13.4 Communications to the Trustee shall be sent to the Trustee's
principal office or to such other address as the Trustee may specify in writing.
No communication shall be binding upon the trustee until it is received by the
Trustee. Communications to the Administrator or the Bank shall be sent to the
Bank's principal office or to such other address as the Bank may specify in
writing.

A-15

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Bank and the Trustee have caused this instrument
to be executed this                        day
of                                    , 200    .

 
   
   
BANK:   Bank Rhode Island
 
 
By:
 


--------------------------------------------------------------------------------

Signature of Officer
TRUSTEE:
 


--------------------------------------------------------------------------------

STATE OF RHODE ISLAND
COUNTY OF PROVIDENCE

        In Providence on the            day
of                                    , 200    , before me personally
appeared                                    , to me known and known by me to be
the                                    of and the person who executed the
foregoing instrument for and on behalf of Bank Rhode Island and he acknowledged
said instrument by him executed to be the free act and deed of Bank Rhode Island
and his own free and voluntary act and deed in his capacity
as                                    of said Bank.

 
 
 

--------------------------------------------------------------------------------

Notary Public
STATE OF                                  
COUNTY OF                                    
 

        In                                     on the            day
of                                    , 200    , before me personally
appeared                                    , to me known and known by me to be
the                                     of and the person who executed the
foregoing instrument for and on behalf of                                    and
he acknowledged said instrument by him executed to be the free act and deed
of                                    and his own free and voluntary act and
deed in his capacity as                                    of
said                                    .

 
 
 

--------------------------------------------------------------------------------

Notary Public

A-16

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6



BANK RHODE ISLAND SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN As Amended and Restated
TABLE OF CONTENTS
ARTICLE I. INTRODUCTION
ARTICLE II. DEFINITIONS
ARTICLE III. PARTICIPATION AND VESTING
ARTICLE IV. SOURCE OF BENEFIT PAYMENTS
ARTICLE V. RETIREMENT BENEFITS
ARTICLE VI. CHANGE OF CONTROL
ARTICLE VII. ADMINISTRATION
ARTICLE VIII. AMENDMENT OR TERMINATION OF PLAN
ARTICLE IX. MISCELLANEOUS
SCHEDULE A
SCHEDULE B
SCHEDULE C
SCHEDULE D

EXHIBIT A



BANK RHODE ISLAND SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN TRUST AGREEMENT
TABLE OF CONTENTS
TRUST AGREEMENT
W I T N E S S E T H
ARTICLE I Establishment of Trust
ARTICLE II Payments to Plan Participants
ARTICLE III Trustee Responsibility Regarding Payments to Trust Beneficiary When
Bank Is Insolvent
ARTICLE IV Duties and Powers of the Trustee
ARTICLE V Disposition of Income
ARTICLE VI Limitation of the Trustee's Liability
ARTICLE VII Expenses and Compensation
ARTICLE VIII Substitution and Succession of the Trustee
ARTICLE IX Accounting Provisions
ARTICLE X Amendment and Termination
ARTICLE XI Successor Bank
ARTICLE XII Construction and Payment
ARTICLE XIII Miscellaneous
